

116 HRES 1216 IH: Supporting the #EndSARS peaceful protest movement in Nigeria.
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1216IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Mr. Green of Texas (for himself, Mr. Castro of Texas, Mr. Raskin, Ms. Lee of California, Ms. Bass, Ms. Jayapal, Mr. Cohen, Mr. McGovern, Mrs. Watson Coleman, Mr. Grijalva, Ms. Pressley, Ms. Fudge, Mr. Danny K. Davis of Illinois, and Mr. Schiff) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the #EndSARS peaceful protest movement in Nigeria.Whereas, on October 20, 2020, armed security forces reportedly indiscriminately fired live ammunition on a crowd of peaceful protestors that had gathered at the Lekki tollgate in Lagos, Nigeria, resulting in numerous deaths and injuries, in an event now known as Black Tuesday;Whereas, on October 3, 2020, a widely shared video emerged appearing to show footage of the brutal murder and robbery of a Nigerian civilian by officers of the Federal Special Anti-Robbery Squad, commonly known as SARS;Whereas since the emergence of this footage, thousands of people across Nigeria have been publicly and peacefully demonstrating against police brutality and demanding the complete disbandment of SARS;Whereas the #EndSARS protest movement in Nigeria has been peacefully calling for the disbandment of SARS, which has been implicated in widespread human rights abuses, including torture and extrajudicial killings; Whereas there has been significant evidence of police violence and abuse by SARS in Nigeria, which must be thoroughly and immediately investigated in order to achieve justice for victims; Whereas all peaceful protestors who were wrongfully arrested for participating or supporting the #EndSARS protests must immediately be released;Whereas there must be an immediate independent investigation of the actions that led to the killing of and the use of deadly force against protestors at the Lekki tollgate on October 20, 2020;Whereas justice for the victims—and their families—killed by Nigerian security forces during peaceful demonstrations against police abuse must be addressed;Whereas comprehensive reform of the security sector, including specific measures of accountability, should be immediately initiated and implemented in a public and transparent manner;Whereas the Nigerian Government must uphold the right to peaceful protest and assembly in accordance with the International Bill of Rights, the African Charter on Human and Peoples’ Rights, and the Constitution of the Federal Republic of Nigeria 1999 (as amended);Whereas there are over 1,000,000 Nigerian migrants across the world, with nearly 400,000 Nigerian immigrants and their children residing in the United States;Whereas the African Union issued a strong condemnation of the murder of George Floyd, an African-American man unlawfully killed by Minneapolis police officers, in recognition of the global significance of the Black Lives Matter movement; andWhereas injustice against Black lives in Nigeria is a matter of international concern, because Black lives matter wherever they may be in the world: Now, therefore, be itThat the House of Representatives—(1)condemns the violent crackdown on peaceful protestors by the Nigeria’s security forces;(2)calls on the Nigerian Government to—(A)not use excessive force against peaceful protestors in compliance with international law; and(B)desist from the persecution, harassment, and infringement of the human rights of any and all Nigerians for exercising their rights to protest;(3)calls on the African and international human rights community to conduct independent investigations into the use of deadly force against protestors at the Lekki tollgate on October 20, 2020; and(4)supports the demands of the #EndSARS movement for justice, accountability, and meaningful police reform.